Majority: SAUFLEY, C.J., and ALEXANDER, LEVY, MEAD, and GORMAN, JJ.
Dissent: SILVER, and JABAR, JJ.
MEAD, J.
[¶ 1] Mark Cookson appeals from the judgment of the Superior Court (York County, Brennan, J.) granting Liberty Mutual Fire Insurance Company’s motion for summary judgment. Cookson argues that the court erred in concluding that his homeowner’s insurance policies excluded an item of heavy construction machinery, his Case 590M tractor, from loss coverage. We affirm the judgment.
I. BACKGROUND
[¶ 2] The facts of this case were not disputed on summary judgment. In 2004, Mark Cookson purchased a home in West Newfield that served as his primary residence. In May 2005, Cookson purchased a used Case 590M tractor with front bucket and backhoe attachments for approximately $27,000. In December 2005, he was given a parcel of land in Acton where he began constructing a house the following year.
[¶ 3] Cookson used his Case 590M to dig, move earth, and remove snow at both properties. The Case 590M had one seat, the operator’s seat, and could reach a speed of twenty-five miles per hour. Cookson drove the tractor along public roads between the West Newfield and Acton properties, an estimated distance of three to four miles, and to his father’s property, also in Acton. On December 22, 2007, the Case 590M was destroyed by fire while it was parked at his father’s property-
[¶ 4] Cookson purchased a homeowner’s insurance policy from Liberty Mutual in March 2007 to cover his residence in West Newfield. In June 2007, Cookson purchased a second homeowner’s insurance policy from Liberty Mutual to cover the Acton property, where he was constructing a house. The relevant provisions of both policies are identical. The personal property provisions exclude “[mjotor vehicles or all other motorized land conveyances” from coverage. However, there is an exception to the exclusion: “We do cover vehicles or conveyances not subject to motor vehicle registration which are: a. Used to service an ‘insured’s’ residence.”
[¶ 5] On December 24, 2007, Cookson filed a claim for loss of the Case 590M with Liberty Mutual pursuant to the West Newfield and Acton policies. Liberty Mutual sent Cookson a letter dated February 29, 2008, denying his claim based on the personal property exclusion. Later, Cook-son filed a complaint in the Superior Court seeking, in part, a declaratory judgment that the Liberty Mutual policies provided coverage for his Case 590M.
[¶ 6] Liberty Mutual filed a motion for summary judgment on August 25, 2010, and the court heard arguments on the motion on March 17, 2011. The court granted Liberty Mutual’s motion by written order on March 22, 2011. The court first examined whether Cookson’s Case 590M was a “motor vehicle” or “motorized land conveyance” within the meaning of the personal property exclusion. The court noted that 29-A M.R.S. § 101(82) (2011) defined “tractor” as “a motor vehicle used primarily off the highway” and referenced decisions from other jurisdic*1158tions where items of heavy construction machinery similar to Cookson’s Case 590M were found to meet the definition of “vehicle” pursuant to other insurance contracts. The court concluded that Cookson’s Case 590M was a motorized, self-propelled vehicle for purposes of the personal property exclusion.
[¶ 7] The court then determined whether Cookson’s Case 590M fell within the exclusion’s exception for “vehicles or conveyances not subject to motor vehicle registration which are: a. Used to service an ‘insured’s’ residence.” Citing our decision in Kimball v. New England Guaranty Insurance Co., 642 A.2d 1347 (Me.1994), the court concluded that “subject to motor vehicle registration” was an unambiguous phrase that was concerned with specific types of vehicles rather than a fact-specific inquiry as to whether a given vehicle must be registered based on its use. The court found that Cookson’s Case 590M was “subject to motor vehicle registration” because 29-A M.R.S. § 509 (2011) provides for the registration of tractors and therefore it did not fall within the exclusion’s exception. On that basis, the court concluded that Cookson’s Case 590M was not covered by his homeowner’s insurance policies and, as a result, granted Liberty Mutual’s motion for summary judgment.
II. DISCUSSION
[¶ 8] We review the grant of summary judgment de novo to determine whether the prevailing party was entitled to judgment as a matter of law. Jipson v. Liberty Mut. Fire Ins. Co., 2008 ME 57, ¶ 6, 942 A.2d 1213. “The interpretation of an insurance contract is also a matter of law reviewed de novo.” Id. Further, we evaluate the instrument as a whole considering all parts and clauses to determine “if and how far one clause is explained, modified, limited or controlled by the others.” Id. ¶ 10. Unambiguous language in an insurance contract must be interpreted “according to its plain and commonly accepted meaning.” Me. Drilling & Blasting, Inc. v. Ins. Co. of N. Am., 665 A.2d 671, 675 (Me.1995) (quotation marks omitted).
[¶ 9] The personal property provision at issue here is an exception that limits and modifies the broad exclusion of all “[m]otor vehicles or all other motorized land conveyances” from coverage. We have expressly held that the phrase “subject to motor vehicle registration” is unambiguous. Kimball, 642 A.2d at 1348-49. In Kimball, we found that notwithstanding that a pickup truck was unregistered, unfit for inspection, and intended to be used only to plow snow from a driveway, it clearly fell within the phrase “subject to motor vehicle registration.” Id. We explained that “[t]he exception to the policy exclusion defines a type of vehicle, and is not concerned with fact-specific analyses of whether a particular vehicle will or will not be registered.” Id. at 1349. In reaching our conclusion, we noted that a pickup truck “exposes an insurer to risks not contemplated by the use of a riding lawnmower or a small residential tractor.” Id.
[¶ 10] Cookson seizes upon the language in the last sentence and argues that Kimball recognized residential tractors as a specific type of vehicle that would fall within the exception to the personal property exclusion and therefore his homeowner’s insurance policies provide coverage for his Case 590M tractor.1 We disagree.
*1159[¶ 11] Whether a vehicle is “subject to motor vehicle registration” within the meaning of a homeowner’s insurance policy is a determination based on the type of vehicle at issue; the intended or actual use of that vehicle is irrelevant. Id. Although 29-A M.R.S. § 351 (2011) generally requires the registration of any vehicle that is “operated or remains on a public way,” such an all-encompassing pimvision does not control whether a vehicle is “subject to motor vehicle registration” for purposes of a homeowner’s insurance policy.
[¶ 12] In Kimball we found that the pickup truck at issue was “subject to motor vehicle registration” regardless of whether it had been or was intended to be operated or maintained on a public way. Therefore, the proper inquiry in this case is whether Cookson’s Case 590M tractor with front bucket and backhoe attachments falls within the class of vehicles that are of the type that are reasonably understood to be “subject to motor vehicle registration.”
[¶ 13] Tractors are commonly operated on public ways in this state. Cookson’s own use of his Case 590M along public ways for several miles on a number of occasions is evidence of this reality. Additional support for this notion is found in title 29-A’s requirement that tractors be registered, with limited exceptions only for those types of tractors that are used almost exclusively off of public ways. See 29-A M.R.S. §§ 509-510 (2011). The obvious import of such a statutory scheme is that the operation of tractors on public ways is a reasonably anticipated occurrence.
[¶ 14] Simply because a motorized device can be registered does not necessarily make it the type that is “subject to motor vehicle registration” within the meaning of the insurance policy. For example, title 29-A provides that riding lawnmowers may be operated on public ways at the election of an operator who applies for and is issued a special registration permit. See 29-A M.R.S. § 501(8) (2011) (“The Secretary of State may issue, on application and the payment of a fee of $4, a special registration permit authorizing the limited operation on the highway of self-propelled ... lawn mowers.”). A vehicle that can be permitted to operate in a limited capacity on a public way is distinguishable from a vehicle that is generally required to be registered on an annual basis because of its frequent presence on public ways. Compare id., with 29-A M.R.S. § 509(1) (2011) (“The annual fee for the registration of a tractor must accompany an application for registration.”). Whereas the latter is required to be registered on an annual basis, the former only comes within the purview of the motor vehicle registration laws at the election of the operator.
[¶ 15] Furthermore, a Case 590M, with its potential for frequent operation on public ways at speeds of up to twenty-five miles per hour, “exposes an insurer to risks not contemplated by the use of a riding lawnmower or a small residential tractor.” Kimball, 642 A.2d at 1349 (emphasis added). The operation of a tractor on a public way subjects it to dangers that are not associated with the risks and hazards contemplated by a homeowner’s insurance policy. Cf. Bowen v. Hanover Ins. Co., 599 A.2d 1150, 1151 (Me.1991) (explaining that “motor vehicles are inherently dangerous instrumentalities and homeowners policies generally do not contemplate coverage of injuries when the vehicle is maintained or used in one of its inherently dangerous capacities” (quotation marks omitted)).
[¶ 16] Moreover, although the trial court did not address the issue, we recognize that the exception to the personal property exclusion must be read in the conjunctive — both provisions must be pres*1160ent for Cookson’s Case 590M to be covered. The exception provides coverage for vehicles “not subject to motor vehicle registration which are: a. Used to service an ‘insured’s’ residence.” Because the first provision defines a type of vehicle, we interpret the second provision as placing a further qualification on the type of vehicle at issue and do not engage in a fact specific inquiry as to whether a given vehicle was in fact used to service an insured’s residence.
[¶ 17] For purposes of the exception to the personal property exclusion, the phrase “used to service an ‘insured’s’ residence” includes those motorized devices not subject to motor vehicle registration that the average homeowner would commonly employ in servicing his or her residence. Such examples, though certainly not exhaustive, would include riding lawnmowers, self-propelled snow-blowers, and similar motorized devices.
[¶ 18] Although Cookson used his heavy construction machinery to dig, move earth, and remove snow from his properties, such use is irrelevant in determining whether his Case 590M is the type of vehicle that is commonly used to service a homeowner’s residence. Cookson’s Case 590M is an item of heavy construction machinery that is used almost exclusively for commercial construction projects. The average homeowner would not purchase an item of heavy construction machinery for approximately $27,000 simply to remove snow and earth from their residence. Such use does not transform an item of heavy construction machinery into the type of motorized device that a homeowner would commonly employ to service his or her residence. To hold otherwise would allow, on the one hand, such commercial devices as motorized blueberry harvesters or construction excavators to fall within the exception to the personal property exclusion simply because they .were employed at one time to service an insured’s residence in some capacity that is incidental to their primary purpose, and on the other hand, would prohibit a riding lawnmower from being covered under the exception if it was destroyed by fire before the homeowner had actually in fact used it to cut grass at his or her residence. See Bumgardner v. Terra Nova Ins. Co., 806 So.2d 945, 949-50 (La.Ct.App.2002) (finding that a tractor that was occasionally used at the insured’s property was not “used to service an insured’s residence” within the meaning of an exception to a personal property exclusion in the insured’s homeowner’s insurance policy and explaining that if a broader interpretation were applied to the exception, “then the motor vehicle exclusion would have no applicability to vehicles or conveyances not subject to motor vehicle registration so long as the insured claimed that he used the vehicle to service his residence at least one time.”).
III. CONCLUSION
[¶ 19] In summary, we conclude that Cookson’s Case 590M tractor, purchased for approximately $27,000, is not the type of vehicle that falls within the limited exception for “vehicles not subject to motor vehicle registration” to the otherwise broad personal property exclusion of all “[mjotor vehicles or all other motorized land conveyances.” This item of heavy construction machinery is also not the type a homeowner would commonly purchase and employ simply to service his or her residence. As a result, it is not covered by the homeowner’s insurance policies at issue in this case.
The entry is:
Judgment affirmed.

. The record establishes that the Case 590M tractor bears no resemblance, in appearance or capability, to riding lawnmowers or small residential tractors. The photograph of a virtually identical Case 590 clearly depicts a substantial piece of heavy-duty construction equipment.